Case 0:19-cv-60270-RKA Document 10 Entered on FLSD Docket 03/04/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cv-60270-BLOOM/Valle

  STATIC MEDIA LLC,

         Plaintiff,

  v.

  OJCOMMERCE, LLC,

        Defendant.
  ________________________________/

                             ORDER TO FILE PROOF OF SERVICE

         THIS CAUSE is before the Court upon sua sponte review of the record. Federal Rule of

  Civil Procedure 4(m) requires service of the summons and complaint to be perfected upon

  defendants within 90 days after the filing of the complaint. 1 Plaintiff filed this action on January

  30, 2019, see ECF No. [1], generating an April 30, 2019, service deadline. A summons has been

  issued as to Defendant, see ECF No. [3], but service has not been perfected. Accordingly, it is

  ORDERED AND ADJUDGED that, within seven (7) days of perfecting service upon Defendant,

  Plaintiff shall file proof of such service with the Court. Failure to effectuate service of a summons

  and the complaint on Defendant by the stated deadline will result in dismissal without prejudice

  and without further notice.




  1
   The 90-day timeframe does not apply to service of process upon parties in a foreign country. See
  Fed. R. Civ. P. 4(m) (“This subdivision (m) does not apply to service in a foreign country under
  Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under Rule 71.1(d)(3)(A).”).
Case 0:19-cv-60270-RKA Document 10 Entered on FLSD Docket 03/04/2019 Page 2 of 2
                                                     Case No. 19-cv-60270-BLOOM/Valle


         DONE AND ORDERED in Chambers at Miami, Florida, this 4th day of March, 2019.




                                                  _________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                            2
